DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s clarification that they declared group I, claims 1-14, with traverse is acknowledged and the Examiner’s incorrect statement in the original office action is corrected. The applicant elected Group I over the telephone with claim 15 withdrawn.
The applicant’s amendments to the specification and drawings overcome the objections.
The applicant’s amendments to the claims overcome the claim objections.
Applicant’s arguments, see pages 17-19, filed 01/07/2021, with respect to the rejection(s) of claim(s) 1-14 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references leading to a 103 rejection showing the claim is taught by Degenaar in view of Mosenia.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an electronics unit configured to recognize that electromagnetic waves measured by a pickup of the device were the electromagnetic waves emitted from the actuator, but in changed form) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
The claim does not state the electronic unit being configured to recognize that the electromagnetic waves were emitted from the actuator but in changed form. The claim only sites the electronics unit being configured to recognize that the electromagnetic waves were emitted from the actuator. The claim does not site that the electronics unit is capable of recognizing that the electromagnetic waves are in a changed for, but just that the electronics unit must be able to recognize the electromagnetic waves were emitted from the said actuator, and separately the waves must be in a changed when received by the pickup.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an electronics unit configured to recognize that the electromagnetic waves measured by said pickup were emitted from said actuator” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The specification describes the electronics unit comprising a controller ([0018]). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, which claim 4 is dependent upon, site the limitation where the electromagnetic waves measured by the pickup  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degenaar et al (WO 2012/052727 A1), cited in IDS dated 12/3/2019, in view of Mosenia et al (U.S. PG Pub 2018/0109946 A1).
Regarding claim 1, Degenaar teaches a device (figure 3-8), comprising: an energy source (figure 5 element 1; page 37 lines 16-24; page 39-41) ; an electronics unit (Page 37 lines 16-24; page 40 line 5-page 42 line 6); an actuator coupled with at least one of said electronics unit or said energy source ((Fig 7 element 1; figure 8; page 37 lines 14-24; page 38 lines 25-34; page 47 line 16- page line 14), said actuator configured to emit electromagnetic waves in a frequency range 10^13-10^20 Hz (figure 5 
Mosenia teaches a device in the same field of endeavor, comprising an IMD ([0010]; [0047]) with an embedded light sensor (figure 2 element 52; [0047]) and a processor (electronics unit) (figure 2 element 50) and an RF module configured to couple to an external RF module coupled to the light source (figure 2 element 48; [0047]). The light sensor configured to receive optical signals from an external light source to establish unidirectional optical communication. The processor coupled to the light sensor, wherein the processor is configured to verify the light being received from the sensor is from the trusted external light source ([abs]; [0008]; [0010]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date to modify the device of Degenaar and the electronics unit coupled to the pickup, by the teaching of Mosenia to incorporate an electronics unit (processor) that is capable of verifying the light received by the pickup (optical detector/light source) was generated from a particular and trusted light source 
Regarding claim 4, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches wherein the electromagnetic waves measured by said pickup are the electromagnetic waves emitted by said actuator in changed form, a change being based on fluorescence (page 8 lines 13-16; page 38 lines 4-22)
Regarding claim 5, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches wherein: said electronics unit is configured to recognize, in the electromagnetic waves measured by said pickup, at least one of the following parameters, a combination of the following parameters, or a variable derived from at least one of the following parameters: amplitude; frequency or frequency spectrum; polarization direction; and phase (page 40 lines 22-36); at least one of the following processes being used: a modulation method; a pulse-width modulation; and detection of a change by using filters (page 40 lines 22-30).
Regarding claim 6, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches wherein said electronics unit or said pickup converts a measured electromagnetic wave into an electronic signal (page 37 lines 16-26; page 40 lines 22-36; page 47 lines 5-21) and preprocesses the electronic signal by means of at least one of the following processes: amplification; demodulation; filtering; AD conversion; rectification; determination of the signal strength; threshold determination; transformation in the frequency range; determination of signal quality; and/or determination of signal morphological parameters (page 40 lines 22-36; page 47 lines 10-21).
Regarding claim 7, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches, wherein said electronics unit or said pickup converts a measured electromagnetic wave into an electronic signal (page 37 lines 16-26; page 40 lines 22-36; page 47 lines 5-21) and analyzes the electronic signal by means of at least one of the following processes: segmentation; 
Regarding claim 8, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches wherein said pickup has at least one sensor selected from the group consisting of a photodiode, a phototransistor, a charge-coupled device (CCD) element, and an analog or digital image sensor (figure 8; page 40 lines 30-36; page 48 lines 29-39).
Regarding claim 9, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches, the device further comprising actuators including at least one first actuator and a second actuator (figure 4 element 7; figure 5 element 14; figure 7 element 1 teach multiple light emitting diodes and/or optical arrays) that emit the electromagnetic waves at different frequencies (page 24 lines 30-36; page 28 lines 16; page 38 lines 9-22).
The device according to claim 10, further comprising a housing (Figure 5 element 12; page 47 line 24 teaches the optic fiber is enclosed in a sheath; page 42 lines 9-17) and wherein said at least one first actuator is coupled with said housing (page 42 lines 9-17;  or is disposed remote from said housing (Figure 3 as seen below, has an optical pacemaker with a casing circled in red with actuators (optical fibers) disposed outside the housing),

    PNG
    media_image1.png
    296
    259
    media_image1.png
    Greyscale


Regarding claim 11, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches wherein the device according to claim 1, further comprising a fixing device configured to fix the device in human or animal tissue (Fig. 6 (7); page 37 line 24-26; page 55 line 44) and is configured to carry the electromagnetic waves through the human or animal tissue (page 41 lines 20-36; page 48 lines 6-13).
Regarding claim 12, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches wherein the device according to claim 1, is further comprising electrical stimulation means (Fig. 6 (4); page 2 line 31- page 3 line 10; P6 lines 36-37; page 37 lines 7-10).
Regarding claim 13, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches, wherein the device is configured to emit the electromagnetic waves to cardiac tissue or to nerve tissue in a spinal cord or muscle tissue (Page 43 line 6- page 44 line 5; Figure element 14; page 47 line 1; page 47 lines 16-21).
Regarding claim 14, the modified device of Degenaar teaches the device according to claim 1, Degenaar further teaches wherein said actuator is configured to emit the electromagnetic waves for stimulation of genetically manipulated tissue, a stimulation lying in a frequency range from 10^13 to 10^20 Hz (figure 5 elements 10 and 11; page 27 lines 11-17; page 38 lines 9-21 A conversion for wavelength (in nm) to frequency (in Hz) was used).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A RIZZUTO/
Examiner, Art Unit 3792                                                                                                                                                                                         
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792